Citation Nr: 0637884	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C. section 1318.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1970 to March 
1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran served in the Navy as a shipfitter, fireman 
and hull maintenance technician; due to these occupations, 
his exposure in-service to asbestos is conceded.

2.  The veteran died in November 2001 due to lung cancer 
secondary to metastatic lung cancer, central nervous system 
metastases (brain), and respiratory arrest.
 
3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

5.  The evidence does not show that the veteran was in 
receipt of or entitled to receive compensation at the time of 
his death for any service-connected disorder(s) rated totally 
disabling on either a schedular or unemployability basis for 
a period of 10 years immediately preceding death, or that he 
was so rated for a period of not less than 5 years from the 
date of discharge or other release from active service.
 
6. At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2006).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in September 
2003.  The RO provided the appellant letter notice to her 
claims for dependency indemnity compensation and death 
benefits in an October 2002 letter informing her that she 
could provide evidence or location of such and requested that 
she provide any evidence in her possession.  The notice 
letter specifically notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send records pertinent to her claim, 
or to provide a properly executed release so that VA could 
request the records for her.  It is the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  The duty to notify the appellant 
was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim and notice of the type of evidence 
necessary to establish an effective date in a July 2006 
letter. 
In addition to the duty to notify, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are private treatment records and 
VA examiner's reports associated with the claims file.  Thus, 
it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

In the present claim, the appellant contends that the veteran 
died of cancer and was exposed to asbestos as a welder and 
shipfitter in the Navy.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2006).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).
  
The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Certain chronic diseases are subject to presumptive service 
connection if manifest to a compensable degree within one 
year from separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.309(a) (2006).  

The veteran's certificate of death certificate lists the 
immediate cause of death as lung cancer as a consequence of 
metastatic lung cancer, central nervous system metastases 
(brain), and respiratory arrest.  At the time of his death, 
the veteran was not service-connected for any of the death 
causing conditions or any disabilities. 

Service medical records do not show a complaint, finding, or 
diagnoses of metastatic lung cancer or central nervous system 
metastases (brain) in service.
  
An April 1999 Kaiser treatment record showed likely primary 
lung cancer.  A May 1999 record showed a bilobed mass in the 
superior segment of the right lower lobe with a typical 
appearance of a primary lung carcinoma and a small right-
sided pleural effusion.  Notes indicated that given the fact 
that the mass abutted the pleural surface, it was possible it 
was a malignant pleural effusion.  

A September 1999 treatment record showed the persistence of a 
bilobed mass superior segment of the right lower lobe with 
primary lung carcinoma highly suspect.  An inferiorly located 
pleural-based irregular mass at about the level of the top of 
the liver again had not significantly changed.  There was a 
nonspecific patchy area of increased density in the left 
upper lobe which may have been minimally decreased.  There 
was no evidence of hepatic or adrenal metastases.  The medial 
limb of the left adrenal glad remained minimally prominent.  

October 1999 treatment records show a history of smoking, 
extensive exposure to probable coal carcinogens, and 
suspected asbestos exposure.  A review of the veteran's films 
showed a 3 x 2.5 cm lobulated-appearing mass, although the 
borders were pretty smooth and sharp.  There was a process 
that appeared to extend all the way from the hila to the 
pleura posteriorly, but that component seemed to be shrinking 
down, although there was still a small pleural component 
going on.  The physician indicated that there was a very high 
likelihood that it could represent bronchogenic carcinoma, 
although it was possible that it was  scar rather than a 
carcinoma.  

November 2000 Kaiser treatment records note a slowly growing 
mass in the lower lobe of the right lung.  

A March 2001 chest CT scan showed multiple lung lesions.  

September and October 2001 Kaiser treatment records show a 
history of primary lung cancer, metatastic to the brain, and 
tobacco abuse.  A CT scan of the chest in October 2001 showed 
interval enlargement of the right lower lobe pulmonary mass 
with a new right pleural effusion; a new "tiny" speculated 
lesion in the right upper lobe was noted with a small mass in 
the left lower lobe.  The treatment records noted that the 
lesions in the right upper lobe and left lower lobe were felt 
to possibly represent metastases.  The pleural effusion was 
described as small.

The veteran's death certificate shows that he died on 
November [redacted], 2001.  The immediate cause of death is listed as 
lung cancer, secondary to metastatic lung cancer and central 
nervous system metastases (brain), secondary to respiratory 
arrest.  
  
A June 2005 VA opinion stated that missing from the claims 
folder were treatment records from the veteran's primary care 
provider indicating what kind of cancer the veteran had, 
including any chest x-rays of computed tomography scans done 
from the treatment of lung cancer.  The examiner stated the 
she could not determine what the actual caused of death was 
other than lung cancer.  The examiner could not say if the 
lung cancer was related to asbestos exposure since there was 
no evidence that the veteran had any asbestos exposure, nor 
was the type of lung cancer identified.  

In a January 2006 VA medical opinion, the VA examiner 
reviewed the veteran's private treatment records and noted 
that the veteran's cause of death was listed as metatastic 
lung cancer with central nervous system metastases to the 
brain, with respiratory arrest from cerebral edema.  The 
examiner stated that the veteran's exposure to asbestos was 
conceded; however, in his lifetime he was a welder, exposed 
to coal dust and was a smoker.  A CT scan did not indicate 
evidence of pleural plaques, ground glass opacities, or other 
findings consistent with asbestos exposure.  Therefore, the 
examiner opined that it was less likely as not that the 
veteran's lung cancer was secondary to asbestosis and more 
likely due to his tobacco use and other occupational 
exposures.  

A review of the evidence shows that the veteran's cause of 
death is not related to service.  The conditions listed as 
the causes of death on the veteran's death certificates are 
lung cancer, due to metastatic lung cancer, central nervous 
system metastases (brain), secondary to respiratory arrest.  
The veteran was not service-connected for any of these 
conditions at the time of his death; thus service connection 
for cause of death is not warranted.  See 38 U.S.C.A. § 
1310(a); 38 C.F.R. § 3.312(a).  

Additionally, there is no medical evidence showing that these 
death causing conditions are directly related to service.  
There is evidence of lung cancer in service or for more than 
twenty-five years after separation.  

The Board notes that the appellant specifically asserts that 
the veteran was exposed to asbestos in the Navy.  However, 
after reviewing the claims file and specifically a CT scan, 
the January 2006 VA examiner opined that it was less likely 
as not that the veteran's lung cancer was secondary to 
asbestosis and more likely due to his tobacco use and other 
occupational exposures.  There is no other medical evidence 
relating the veteran's lung cancer to asbestos exposure in 
service, and the only medical opinion of record indicates 
that the lung cancer was more likely due to tobacco use and 
other occupational exposures.  Therefore, service connection 
for cause of death is not warranted.  See 38 U.S.C.A. § 
1310(a); 38 C.F.R. § 3.312(a).

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The Board considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the claim is denied.  

Service Connection for Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. Section 1318

The appellant contends that she is entitled to section 1318 
DIC benefits.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. section 3.22. 
In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. 
section 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. section 
3.22(a) would permit a DIC award where it is determined that 
the veteran 'hypothetically' would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime. 

Effective January 21, 2000, VA amended 38 C.F.R. section 3.22 
(the implementing regulation of 38 U.S.C.A. § 1318) to 
restrict the award of DIC benefits to cases where the 
veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to 'enhanced' DIC benefits under 38 
U.S.C. section 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
section 20.1106, does permit 'hypothetical entitlement.'

In National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. section 3.22, and found a conflict 
between that regulation and 38 C.F.R. section 20.1106.  The 
Federal Circuit concluded that the revised 38 C.F.R. section 
3.22 was inconsistent with 38 C.F.R. section 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. section 1311(a)('2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(sections 1311 and 1318) in conflicting ways.  The Federal 
Circuit remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 38 U.S.C. 
section 1318 where the outcome is dependent on 38 C.F.R. 
section 3.22 pending the conclusion of expedited rulemaking. 

On April 5, 2002, VA amended 38 C.F.R. section 20.1106 to 
provide that there would be no 'hypothetical' determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C. section 1311(a)(2).  See 67 Fed. Reg. 16309-16317 
(April 5, 2002), effective May 6, 2002.  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and amended 38 
C.F.R. section 20.1106 to provide that claims under section 
1311(a)(2), like claims under 1318, will be decided taking 
into regard prior determinations issued during the veteran's 
lifetime.  The Federal Circuit held that VA could properly 
construe the 'entitled to receive' language of sections 
1311(a)(2) and 1318 in the same way, and could properly 
construe the language of the two statutory sections to bar 
the filing of new claims, i.e., claims where no claim had 
been filed during the veteran's life or the claim had been 
denied and was not subject to reopening-'hypothetical 
entitlement' claims. 

The result of the above is that 'hypothetical entitlement' is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. sections 1311(a)(2) or 1318.  Therefore, the 
only ways to prevail on a claim for benefits are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision. Here, the Board notes that the appellant does not 
claim entitlement to DIC under 38 U.S.C.A. section 1318 based 
on the grounds of clear and unmistakable error in a prior VA 
decision and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final prior VA decision. 

However, in Rodriguez v. Nicholson, 19, Vet. App. 275 (2005), 
the Court determined that the January 21, 2000 amendment to 
38 C.F.R. section 3.22 was a substantive change in the law.  
The Court found that the January 21, 2000, amendment (65 Fed. 
Reg. 3,388) to 38 C.F.R. section 3.22 to bar the 
'hypothetical' entitlement theory with respect to dependency 
and indemnity compensation (DIC) claims made pursuant to 38 
U.S.C. section 1318 is not applicable to claims filed prior 
to that date.  Therefore, the hypothetical entitlement theory 
must be considered and applied with respect to section 1318 
DIC claims filed prior to January 21, 2000. On and after that 
date, hypothetical entitlement claims are not authorized.  
Here, the appellant filed her DIC claim after January 2000, 
in September 2002; thus, consideration of hypothetical 
entitlement is not necessary. 
In this case, the evidence shows that the veteran died in 
November 2001.  At the time of the veteran's death, he was 
not service-connected for any disabilities.  There is no 
evidence that the veteran was continuously rated totally 
disabled due to any service-connected disability for a period 
of 10 years or more at the time of his death, or that he was 
so rated for a period of not less than 5 years from the date 
of discharge or other release from active service.

The Board is sympathetic to the appellant's contentions.  
However, the Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. 
section 1318.  Consequently, DIC benefits under section 1318 
are not warranted and the appeal is denied. 


ORDER

Service connection for cause of death is denied.

Service connection for Dependency and Indemnity Compensation 
under 38 U.S.C. section 1318 is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


